Citation Nr: 1624993	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2014 and February 2015, the Board remanded the issue on appeal for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2013 regarding the issue of entitlement to an increased evaluation for bilateral pes planus.  However, the Veteran did not request a hearing regarding the issue of entitlement to service connection for hepatitis C.  See March 2012 VA Form 9.  Moreover, the Veteran and his representative did not raise the issue during the July 2013 hearing, and there has been no subsequent hearing request.  Therefore, the Board finds that there is no outstanding hearing request for the issue remaining on appeal.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains the July 2013 Board hearing transcript and VA medical records dated from October 2010 to March 2012 that were considered by the Agency of Original Jurisdiction (AOJ).  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

The Board notes that additional VA medical records have been associated with the VBMS file since the May 2015 supplemental statement of the case (SSOC). However, as discussed below, the AOJ will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain a fully adequate VA medical opinion.  In the February 2015 remand, the Board directed the VA examiner, in relevant part, to opine as to whether it was at least as likely as not that the Veteran's current hepatitis C was causally or etiologically related to his military service, including his hernia surgery therein.  

Following the February 2015 remand, an addendum medical opinion was obtained in May 2015.  The examiner opined that it was less likely than not that the Veteran's hepatitis C was caused by his military service.  However, the examiner did not address whether the Veteran's hepatitis C was otherwise related to his military service.  Moreover, the examiner's supporting rationale was insufficient.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the examiner's only supporting rationale was that there was no objective evidence that the Veteran developed hepatitis during military service or within one year of separation from service.  Therefore, the Board finds that an additional VA medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the May 2015 SSOC.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hepatitis C.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.

2.  After completing the above development, the AOJ should refer the Veteran's claims file to the May 2015 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hepatitis C.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hepatitis C is causally or etiologically related to his military service, including his hernia surgery therein.  

In so doing, the examiner is asked to provide a discussion of the possible modes of transmission and to specifically address the Veteran's contention that he contracted hepatitis C from an October 1971 hernia surgery and/or during his service in Southeast Asia. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.    

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




